MEMORANDUM2
Octavio Carrizosa-Hernandez appeals the 60-month sentence imposed after his guilty plea to being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. Carrivosa-Hernandez contends that a sentence in excess of 8 U.S.C. § 1326(a)’s two-year statutory maximum based on the fact, not proven to a jury, that his deportation occurred following commission of an aggravated felony violates Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This argument is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), amended (Feb. 8, 2001) (order). See United States v. Castillo-Rivera, 244 F.3d 1020,1024 (9th Cir.2001).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.